Title: A Bill for Granting Support to Lieutenant Governor Hutchinson, 10 April 1771
From: Adams, John,Hancock, John,Gallison, John,Massachusetts House of Representatives
To: 


      
      10 April 1771. MS (P.R.O.: Colonial Office, 5:760). Prepared by a committee appointed and reporting the same day, composed of John Hancock, JA, and John Gallison.
      The committee listed above was to prepare a bill for a grant of £506 to Hutchinson for his services as lieutenant governor. A second committee, of which JA was not a member, was appointed to draft a bill for Hutchinson’s support as governor, an appointment which he had announced to the General Court on the opening day of its fourth session, 3 April. Both bills were passed on 10 April, and JA served on the committees which delivered them to the Council that day (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 200–202). Admitting that Parliament had made provision “for the Support of the Civil Government in the Colonies as His Majesty shall judge Necessary” (same, 252), Hutchinson delayed action on the engrossed bills and finally disallowed them (Hutchinson to Hillsborough, May 1771, MHi:Hutchinson Lb Transcripts, 27:273–276).
     